EXHIBIT Concurrent Announces MasterPurchase Agreement with Cox Communications Third Largest MSO Chooses MediaHawk(TM) Content Delivery System to ATLANTA(BUSINESS WIRE)April 1, 2008Concurrent (NASDAQ: CCUR), a worldwide leader of on-demand technology that is shaping the future of television, announced today that Cox Communications, the third largest MSO (multiple system operator) in the United States, has completed a Master Purchase Agreement to deploy MediaHawk 4500 VOD servers across Cox's entire VOD-enabled subscriber base. "Cox Communications has been a strong partner with Concurrent," stated Gary Trimm, Concurrent's president and CEO. "Cox's acceptance of this Master Purchase Agreement is proof of their continuing support of and belief in our products, as well as a message to the industry of our continued technical leadership in VOD with our MediaHawk 4500." James Kelso, Cox's vice president, video engineering, echoed the sentiments. "Based on our tests and on our experience deploying the product in Arizona, we believe the MediaHawk 4500 to be a superior on-demand server. We've been equally pleased with Concurrent's service. We look forward to continuing our partnership with Concurrent as we aggressively expand and integrate the roles of on-demand and advertising across our markets." The multi-year agreement will enable Cox to standardize on the Concurrent MediaHawk
